Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 9, 2007                                                                                           Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
  133199 & (62)(63)                                                                                     Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  HEALTHSOURCE,                                                                                                        Justices
          Plaintiff-Appellee,
  v      	                                                           SC: 133199     

                                                                     COA: 270482      

                                                                     Wayne CC: 05-531775-CZ

  URBAN HOSPITAL CARE PLUS,

           Defendant-Appellant. 


  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the December 14, 2006 judgment of the Court of
  Appeals is considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. The motion for stay of
  proceedings is DENIED.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 9, 2007                       _________________________________________
        d0306                                                                   Clerk